Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


William Anderson and Aisha Henderson,                Appeal from the County Court at Law No.
Appellants                                           1 of Dallas County, Texas (Tr. Ct. No. CC-
                                                     16-00578-A). Opinion delivered by Chief
No. 06-16-00066-CV        v.                         Justice Morriss, Justice Moseley and Justice
                                                     Burgess participating.
Donelaine Dixon, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellants, William Anderson and Aisha Henderson, pay all
costs of this appeal.


                                                     RENDERED DECEMBER 16, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk